1

2

3                               UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                 ***

6     ROBERT GUERRINA,                                  Case No. 3:20-cv-00132-MMD-CLB

7                                  Petitioner,                        ORDER
             v.
8

9     WILLIAM GITTERE, et al.,

10                             Respondents.

11

12          Pro Se Petitioner Robert Guerrina, a Nevada prisoner, commenced this habeas

13   action by filing a petition for writ of habeas corpus (ECF No. 1-1). This habeas matter is

14   before the Court on consideration of Guerrina’s application to proceed in forma pauperis

15   (“IFP”) (ECF No. 1), motion for appointment of counsel (ECF No. 1-2), and motion for

16   documents (ECF No. 1-3). For the reasons discussed below, Guerrina’s IFP application

17   and motions are denied, Guerrina is instructed to pay the filing fee within 30 days, and the

18   Court defers initial review under the Rules Governing Section 2254 Cases.

19          Under 28 U.S.C. § 1914(a) and the Judicial Conference Schedule of Fees, a $5.00

20   filing fee is required to initiate a habeas action in a federal district court. The Court may

21   authorize a person to begin an action without prepaying fees and costs if the person

22   submits an IFP application on the approved form along with the appropriate supporting

23   documentation. See 28 U.S.C. § 1915(a); LSR 1-1, LSR 1-2. Here, although Guerrina

24   submitted the required form, the supporting documents show he is able to pay the $5.00

25   filing fee. (See ECF No. 3.) Thus, Guerrina does not qualify for a fee waiver. The Court

26   therefore denies his IFP application. Guerrina has 30 days from the date of this order to

27   have the filing fee sent to the Clerk of Court.

28          Guerrina seeks the appointment of counsel to assist him in this habeas
1    proceedings. (See ECF No. 1-2.) There is no constitutional right to appointed counsel in a

2    federal habeas corpus proceeding. See Luna v. Kernan, 784 F.3d 640, 642 (9th Cir. 2015)

3    (citing Lawrence v. Florida, 549 U.S. 327, 336–37 (2007)). However, an indigent petitioner

4    seeking relief under 28 U.S.C. § 2254 may request the appointment of counsel to pursue

5    that relief. 18 U.S.C. § 3006A(a)(2)(B). The Court has discretion to appoint counsel when

6    the interests of justice so require. 18 U.S.C. § 3006A(a)(2). The interests of justice so

7    require “when the complexities of the case are such that denial of counsel would amount

8    to a denial of due process.” Brown v. United States, 623 F.2d 54, 61 (9th Cir. 1980). In the

9    absence of such circumstances, a request for counsel in a § 2254 proceeding is

10   addressed to the sound discretion of the district court. Id. (citing Dillon v. United States,

11   307 F.2d 445, 447 (9th Cir. 1962)). When a habeas petitioner has a good understanding

12   of the issues and the ability to present forcefully and coherently his contentions, no

13   attorney is legally required. LaMere v. Risley, 827 F.2d 622, 626 (9th Cir. 1987).

14          Guerrina argues that his lack of comprehension and abilities, the complexity of the

15   issues, and the need for investigation and discovery justify the appointment of counsel.

16   The Court has reviewed the documents and pleadings filed in this matter and finds that

17   appointment of counsel is not warranted. The issues raised in Guerrina’s petition are not

18   particularly complex. Guerrina has demonstrated sufficient ability to write and articulate

19   his claims and his purported lack of education has not significantly affected the quality of

20   his petition. The Court appreciates that it is difficult for pro se petitioners to pursue their

21   habeas claims and almost every pro se party would benefit from representation by

22   counsel. However, Guerrina has not shown that denial of counsel would violate due

23   process. As such, the motion to appoint counsel is denied.

24          Turning to Guerrina’s motion requesting documents from Respondents, the motion

25   is premature. Guerrina seeks the State’s interviews with witnesses, which he did not

26   receive during his criminal case. (ECF No. 1-3 at 1.) At this early juncture, the Court cannot

27   determine whether circumstances exist in this case that would justify a grant of discovery;

28   however, the Court notes that review of a federal habeas petition pursuant to 28 U.S.C.

                                                   2
1    § 2254(d) is generally limited to the record that was before the state courts. Cullen v.

2    Pinholster, 563 U.S. 170, 181–82 (2011). The motion is denied.

3           It is therefore ordered that Petitioner Robert Guerrina’s application to proceed in

4    forma pauperis (ECF No. 1), motion for appointment of counsel (ECF No. 1-2), and motion

5    for documents (ECF No. 1-3) are denied.

6           It is further ordered that the initial screening of Guerrina’s petition for writ of habeas

7    corpus (ECF No. 1-1) under the Rules Governing Section 2254 Cases is deferred to until

8    such time as he has fully complied with this order.

9           It is further ordered that Guerrina must pay the $5.00 filing fee within 30 days of the

10   date of this order.

11          It is further ordered that the Clerk of Court is instructed to mail Guerrina two copies

12   of this order. Guerrina must make the necessary arrangements to have a copy of this order

13   attached to the check for the filing fee.

14          Failure to timely comply with this order will result in the dismissal of this action

15   without further advance notice.

16          DATED THIS 8th day of April 2020.

17

18

19                                               MIRANDA M. DU
                                                 CHIEF UNITED STATES DISTRICT JUDGE
20

21

22

23

24

25

26

27

28

                                                    3
